                 Case 1:19-cv-11245-LGS Document 64 Filed 09/08/20 Page 1 of 2




                                          THE CITY OF NEW YORK
JAMES E. JOHNSON                                                                            CHRISTOPHER J. TURPIN
Corporation Counsel                      LAW DEPARTMENT                                     Assistant Corporation Counsel
                                                  100 Church Street                            Telephone: (212) 356-3177
                                                NEW YORK, NY 10007                                    Fax: (212) 356-2439
                                                                                              email: cturpin@law.nyc.gov




                                                                      September 8, 2020

       Via ECF
       Honorable Sarah L. Cave
       United States District Court
       Southern District of New York
       500 Pearl Street, Room 1670
       New York, NY 10007


                      Re: Mercedes Liriano, et al. v. New York City Department of Education, et al.
                          Civil Action No.: 19-Civ.-11245 (LGS)(SLC)
                          Law Dept. No.: 2019-078755


       Dear Judge Cave,

                      I am the Assistant Corporation Counsel in the Office of James E. Johnson,
       Corporation Counsel of the City of New York, attorney for defendants Patricia Catania and the
       Board of Education of the City School District of the City of New York operating as the New York
       City Department of Education (“DOE”) (collectively “Defendants”), assigned to the above-
       referenced case.

                        I write to request an adjournment of the settlement conference scheduled for
       September 17, 2020, at 10:00am. Defendants request that conference be adjourned to October 13,
       14, or 15 for either a morning or afternoon conference. The requested adjournment would permit
       the parties to further engage in settlement negotiations before availing themselves of the mediation
       process. It is the hope of the parties that such preliminary negotiations will result in more fruitful
       mediation. To that end, Defendants intend to submit their initial settlement offer to Plaintiffs on
       or before September 18, 2020.
          Case 1:19-cv-11245-LGS Document 64 Filed 09/08/20 Page 2 of 2




               All parties consent to this request. Although this is the third request for an
adjournment of the settlement conference, the parties do not anticipate any further need to adjourn
this conference.

                We appreciate the Court’s attention to this matter.

                                                             Very truly yours,
                                                                    /s/
                                                             Christopher J. Turpin
                                                             Assistant Corporation Counsel

        BY ECF
cc:     Judge Lorna G. Schofield
        Mirer Mazzocchi & Julien, PLLC
        Attorneys for Plaintiffs




      The parties' joint Letter-Motion (ECF No. 63)
      is GRANTED IN PART AND DENIED IN PART. The
      parties' Settlement Conference is adjourned to
      Monday, October 26, 2020, at 10:00 am, with
      submissions due by Tuesday, October 20, 2020.
      The Clerk of Court is respectfully directed to close
      ECF No. 63.

      SO-ORDERED 9/8/2020
